 
Exhibit 10.1

 
ACES WIRED, INC.
2007 STOCK INCENTIVE PLAN


ARTICLE I. ESTABLISHMENT AND PURPOSE


1.1 Establishment. Aces Wired, Inc. (“Aces Wired”) hereby establishes the Aces
Wired, Inc. 2007 Stock Incentive Plan, as set forth in this document.


1.2 Purpose. The purposes of the Plan are to attract and retain highly qualified
individuals to perform services for Aces Wired and its Affiliates and to align
the interests of those individuals with those of the stockholders of Aces Wired.
Aces Wired is committed to creating long-term stockholder value. Aces Wired’s
compensation philosophy is based on a belief that Aces Wired can best create
stockholder value if key employees, directors, and certain others providing
services to Aces Wired and its Affiliates act and are rewarded as business
owners. Aces Wired believes that an equity stake through equity compensation
programs effectively aligns employee and stockholder interests by motivating and
rewarding long-term performance that will enhance stockholder value.


1.3 Effectiveness and Term. This Plan shall become effective as of March 8, 2007
(the “Effective Date”), which is the date of approval of the Plan by the holders
of at least a majority of the shares of Common Stock either (i) present or
represented and entitled to vote at a special meeting of the stockholders of
Aces Wired duly held in accordance with applicable law or (ii) by written action
in lieu of a meeting in accordance with applicable law. Unless terminated
earlier by the Board pursuant to Section 14.1, this Plan shall terminate on the
day prior to the tenth anniversary of the Effective Date.
 
ARTICLE II. DEFINITIONS


2.1 “Aces Wired” means Aces Wired, Inc., a Nevada corporation, or any successor
thereto.


2.2 “Affiliate” means (i) with respect to Incentive Stock Options, a “parent
corporation” or a “subsidiary corporation” of Aces Wired, as those terms are
defined in sections 424(e) and (f) of the Code, respectively, and (ii) with
respect to other Awards, (A) a “parent corporation” or a subsidiary corporation”
of Aces Wired as defined in (i) above or (B) any other corporation,
organization, association, partnership, sole proprietorship or other type of
entity, whether incorporated or unincorporated, directly or indirectly
controlling or controlled by or under direct or indirect common control with
Aces Wired.
 
2.3 “Award” means an award granted to a Participant in the form of Options,
SARs, Restricted Stock, Restricted Stock Units, Performance Awards, Stock Awards
or Other Incentive Awards, whether granted singly or in combination.


2.4 “Award Agreement” means a written agreement between Aces Wired and a
Participant that sets forth the terms, conditions, restrictions and limitations
applicable to an Award.
 

--------------------------------------------------------------------------------


 
2.5 “Board” means the Board of Directors of Aces Wired.


2.6 “Cash Dividend Right” means a contingent right, granted in tandem with a
specific Restricted Stock Unit Award, to receive an amount in cash equal to the
cash distributions made by Aces Wired with respect to a share of Common Stock
during the period such Award is outstanding.


2.7 “Cause” means (i) any material violation by the Participant of any term of
any employment agreement between the Participant and Aces Wired or an Affiliate,
(ii) any act or omission by the Participant involving fraud, willful misconduct
or gross negligence on the part of the Participant that is materially injurious
to Aces Wired, or (iii) the Participant’s conviction of, or entry of a plea
agreement or consent decree or similar arrangement with respect to any felony
involving fraud, moral turpitude or any violation of federal or state securities
law.


2.8 “Change of Control” means the occurrence of one or more of the following
events: (a) the acquisition by any Person (including a Group) of “beneficial
ownership” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of Aces Wired representing more than 35% of the
combined voting power of Aces Wired’s then outstanding securities entitled to
vote generally in the election of directors; (b) the consummation of a
reorganization, merger, consolidation or other form of business transaction or
series of business transactions, in each case, with respect to which Persons who
were stockholders of Aces Wired immediately prior to such reorganization, merger
or consolidation or other transaction do not, immediately thereafter, own more
than 35% of the combined voting power entitled to vote generally in the election
of directors of the reorganized, merged or consolidated company’s then
outstanding voting securities; (c) the sale, lease or disposition (in one or a
series of related transactions) by Aces Wired of all or substantially all of
Aces Wired’s assets (including those of its subsidiaries) to any Person or its
Affiliates, other than Aces Wired or its Affiliates; (d) the replacement of a
majority of the Board over a 12-month period from the directors who constituted
the Board at the beginning of such period, and such replacement shall not have
been approved by a vote of at least a majority of the Board then still in office
who either were members of such Board at the beginning of such period; or
(e) the approval by the Board or the stockholders of Aces Wired of a complete or
substantially complete liquidation or dissolution of Aces Wired. Notwithstanding
the foregoing, a Change of Control shall not include (a) any acquisition,
merger, or reorganization by Aces Wired in which the stockholders of Aces Wired
immediately prior to such acquisition, merger, or reorganization will have
substantially the same proportionate ownership of common stock of the surviving
corporation immediately thereafter or which would be considered a Change of
Control only due to the acquisition of Common Stock (or any other securities of
Aces Wired issued or issuable in exchange for such Common Stock) by any employee
benefit plan (or related trust) sponsored or maintained by Aces Wired or any
parent or subsidiary of Aces Wired, or (ii) any transfers of Common Stock among
the stockholders of Aces Wired (determined as of the Effective Date) who own
more than 10 percent of the value or voting power of Aces Wired on that date.


2.9 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations.
 
2

--------------------------------------------------------------------------------


 
2.10 “Committee” means the Compensation Committee of the Board or such other
committee of the Board as may be designated by the Board to administer the Plan,
which committee shall consist of two or more members of the Board; provided,
however, that with respect to the application of the Plan to Awards made to
Outside Directors, the “Committee” shall be the Board. During such time as the
Common Stock is registered under Section 12 of the Exchange Act, each member of
the Committee shall be an Outside Director. To the extent that no Committee
exists that has the authority to administer the Plan, the functions of the
Committee shall be exercised by the Board.


2.11 “Common Stock” means the common stock of Aces Wired, $.001 par value per
share, or any stock or other securities of hereafter issued or issuable in
substitution or exchange for the Common Stock.


2.12 “Company” means Aces Wired and any Affiliate.


2.13 “Dividend Unit Right” means a contingent right, granted in tandem with a
specific Restricted Stock Unit Award, to have an additional number of Restricted
Stock Units credited to a Participant in respect of the Award equal to the
number of shares of Common Stock that could be purchased at Fair Market Value
with the amount of each cash distribution made by Aces Wired with respect to a
share of Common Stock during the period such Award is outstanding.


2.14 “Effective Date” means the date this Plan becomes effective as provided in
Section 1.3.


2.15 “Employee” means an employee of the Company; provided, however, that the
term “Employee” does not include an Outside Director or an individual performing
services for the Company who is treated for tax purposes as an independent
contractor at the time of performance of the services.


2.16 “Exchange Act” means the Securities Exchange Act of 1934, as amended.


2.17 “Fair Market Value” means the fair market value of a share of Common Stock
determined as follows:


(a) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation Nasdaq Global Select
Market, Nasdaq Global Market, and Nasdaq Capital Market, Fair Market Value will
be the closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or system for the day of determination, as
reported in The Wall Street Journal or such other source as the Committee deems
reliable;
 
(b) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, Fair Market Value will be the mean between
the high bid and low asked prices for the Common Stock for the day of
determination, as reported in The Wall Street Journal or such other source as
the Committee deems reliable; or
 
3

--------------------------------------------------------------------------------


 
(c) If the Common Stock is not reported or quoted by any such organization, Fair
Market Value will be fair market value as determined in good faith by the
Committee using a “reasonable application of a reasonable valuation method”
within the meaning Section 409A of the Code and the regulations thereunder.


Notwithstanding the foregoing, “Fair Market Value” with respect to an Incentive
Stock Option shall mean fair market value as determined in good faith by the
Committee within the meaning of Section 422 of the Code.
 
2.18 “Grant Date” means the date an Award is determined to be effective by the
Committee upon the grant of such Award.


2.19 “Group” means any group of related Persons for purposes of Section 13(d) of
the Exchange Act.


2.20 “Incentive Stock Option” means an Option that is intended to meet the
requirements of section 422(b) of the Code.


2.21 “NASDAQ” means The NASDAQ Stock Market, Inc.


2.22 “Nonqualified Stock Option” means an Option that is not an Incentive Stock
Option.


2.23 “Option” means an option to purchase shares of Common Stock granted to a
Participant pursuant to Article VII. An Option may be either an Incentive Stock
Option or a Nonqualified Stock Option, as determined by the Committee.


2.24 “Other Incentive Award” means an incentive award granted to a Participant
pursuant to Article XII.


2.25 “Outside Director” means a member of the Board who: (i) meets the
independence requirements of the principal exchange or quotation system upon
which the shares of Common Stock are listed or quoted, (ii) from and after the
date on which the remuneration paid pursuant to the Plan becomes subject to the
deduction limitation under Section 162(m) of the Code, qualifies as an “outside
director” under Section 162(m) of the Code, (iii) qualifies as a “non-employee
director” of Aces Wired under Rule 16b-3, and (iv) satisfies independence
criteria under any other applicable laws or regulations relating to the issuance
of shares of Common Stock to Employees.


2.26 “Participant” means an Employee, director, or other individual or entity
who performs services for the Company that has been granted an Award; provided,
however, that no Award that may be settled in Common Stock may be issued to a
Participant that is not a natural person.
 
4

--------------------------------------------------------------------------------


 
2.27 “Performance Award” means an Award granted to a Participant pursuant to
Article XI to receive cash or Common Stock conditioned in whole or in part upon
the satisfaction of specified performance criteria.


2.28 “Permitted Transferee” shall have the meaning given such term in Section
15.4.


2.29 “Person” means any individual, partnership, joint venture, trust,
corporation, limited liability entity, unincorporated organization or other
entity (including a governmental entity).


2.30 “Plan” means the Aces Wired, Inc. 2007 Stock Incentive Plan, as in effect
from time to time.


2.31 “Purchased Restricted Stock” shall have the meaning given such term in
Section 9.2.


2.32 “Restricted Period” means the period established by the Committee with
respect to an Award of Restricted Stock or Restricted Stock Units during which
the Award remains subject to forfeiture.


2.33 “Restricted Stock” means a share of Common Stock granted to a Participant
pursuant to Article IX that is subject to such terms, conditions, and
restrictions as may be determined by the Committee.


2.34 “Restricted Stock Unit” means a fictional share of Common Stock granted to
a Participant pursuant to Article X that is subject to such terms, conditions,
and restrictions as may be determined by the Committee.


2.35 “Rule 16b-3” means Rule 16b-3 promulgated by the Securities and Exchange
Commission under the Exchange Act, or any successor rule or regulation that may
be in effect from time to time.


2.36 “Stock Appreciation Right” or “SAR” means a right granted to a Participant
pursuant to Article VIII with respect to a share of Common Stock to receive upon
exercise cash, Common Stock or a combination of cash and Common Stock, equal to
the appreciation in value of a share of Common Stock.
 
5

--------------------------------------------------------------------------------


 
ARTICLE III. PLAN ADMINISTRATION


3.1 Plan Administrator and Discretionary Authority. The Plan shall be
administered by the Committee. The Committee shall have total and exclusive
responsibility to control, operate, manage and administer the Plan in accordance
with its terms. The Committee shall have all the authority that may be necessary
or helpful to enable it to discharge its responsibilities with respect to the
Plan. Without limiting the generality of the preceding sentence, the Committee
shall have the exclusive right to: (i) interpret the Plan and the Award
Agreements executed hereunder; (ii) decide all questions concerning eligibility
for, and the amount of, Awards granted under the Plan; (iii) construe any
ambiguous provision of the Plan or any Award Agreement; (iv) prescribe the form
of Award Agreements; (v) correct any defect, supply any omission or reconcile
any inconsistency in the Plan or any Award Agreement; (vi) issue administrative
guidelines as an aid to administering the Plan and make changes in such
guidelines as the Committee from time to time deems proper; (vii) make
regulations for carrying out the Plan and make changes in such regulations as
the Committee from time to time deems proper; (viii) determine whether Awards
should be granted singly or in combination; (ix) to the extent permitted under
the Plan, grant waivers of Plan terms, conditions, restrictions and limitations;
(x) accelerate the exercise, vesting or payment of an Award when such action or
actions would be in the best interests of the Company; (xi) require Participants
to hold a stated number or percentage of shares of Common Stock acquired
pursuant to an Award for a stated period; and (xii) take any and all other
actions the Committee deems necessary or advisable for the proper operation or
administration of the Plan. The Committee shall have authority in its sole
discretion with respect to all matters related to the discharge of its
responsibilities and the exercise of its authority under the Plan, including
without limitation its construction of the terms of the Plan and its
determination of eligibility for participation in, and the terms of Awards
granted under, the Plan. The decisions of the Committee and its actions with
respect to the Plan shall be final, conclusive and binding on all persons having
or claiming to have any right or interest in or under the Plan, including
without limitation Participants and their respective Permitted Transferees,
estates, beneficiaries and legal representatives.


3.2 Liability; Indemnification. No member of the Committee, nor any person to
whom it has delegated authority, shall be personally liable for any action,
interpretation or determination made in good faith with respect to the Plan or
Awards granted hereunder, and each member of the Committee (or delegatee of the
Committee) shall be fully indemnified and protected by Aces Wired with respect
to any liability he may incur with respect to any such action, interpretation or
determination, to the maximum extent permitted by applicable law.


ARTICLE IV. SHARES SUBJECT TO THE PLAN


4.1 Available Shares.


(a) Subject to adjustment as provided in Section 4.2 and the limitations
provided in Section 4.1(b), the maximum number of shares of Common Stock that
shall be available for grant of Awards under the Plan shall be a number of
shares up to fifteen percent (15%) of the Company’s outstanding Common Stock.


(b) The maximum number of shares of Common Stock for which grants may be awarded
in a calendar year is 8% of the Company’s total outstanding Common Stock as of
the first day of the calendar year. Any unused portion of the percentage limit
for any calendar year will be carried forward and made available for grants in
succeeding calendar years, subject to the limitations provided in Section
4.1(a). Shares forfeited in any calendar year will be carried forward and made
available for grants in succeeding calendar year, subject to the limitations
provided in Section 4.1(a).
 
6

--------------------------------------------------------------------------------


 
(c) The maximum number of shares of Common Stock that may be subject to
Incentive Stock Options granted under the Plan is 900,000 shares. The maximum
number of shares of Common Stock that may be subject to Nonqualified Stock
Options and SARs granted under the Plan to any one Participant during a calendar
year is 500,000 shares. The maximum number of shares of Common Stock that may be
subject to all Awards granted under the Plan to any one Participant during a
calendar year is 900,000 shares. The limitations provided in this Section 4.1(c)
shall be subject to adjustment as provided in Section 4.2.


(d) Shares of Common Stock issued pursuant to the Plan may be original issue or
treasury shares or a combination of the foregoing, as the Committee, in its sole
discretion, shall from time to time determine. Aces Wired will, at all times
during the term of this Plan, reserve and keep available such number of shares
of Common Stock as shall be sufficient to satisfy the requirements of the Plan.


4.2 Adjustments for Recapitalizations and Reorganizations. Subject to Article
XIII, if there is any change in the number or kind of shares of Common Stock
outstanding (i) by reason of a stock dividend, spin-off, recapitalization, stock
split, or combination or exchange of shares, (ii) by reason of a merger,
reorganization, or consolidation, (iii) by reason of a reclassification or
change in par value, or (iv) by reason of any other extraordinary or unusual
event affecting the outstanding Common Stock as a class without Aces Wired’s
receipt of consideration, or if the value of outstanding shares of Common Stock
is reduced as a result of a spin-off or Aces Wired’s payment of an extraordinary
cash dividend, or distribution or dividend or distribution consisting of any
assets of Aces Wired other than cash, the maximum number and kind of shares of
Common Stock available for issuance under the Plan, the maximum number and kind
of shares of Common Stock available for issuance under the Plan as Incentive
Stock Options, the maximum number and kind of shares of Common Stock for which
any individual may receive Awards of Nonqualified Stock Options and SARs in any
calendar year, the number and kind of shares of Common Stock covered by
outstanding Awards, and the price per share or the applicable market value or
performance target of such Awards shall be appropriately adjusted by the
Committee to reflect any increase or decrease in the number of, or change in the
kind or value of, issued shares of Common Stock to preclude the enlargement or
dilution of rights under such Awards; provided, however, that any fractional
shares resulting from such adjustment shall be eliminated.


4.3 Adjustments for Awards. The Committee shall have sole discretion to
determine the manner in which shares of Common Stock available for grant of
Awards under the Plan are counted. Without limiting the discretion of the
Committee under this Section 4.3, unless otherwise determined by the Committee,
the following rules shall apply for the purpose of determining the number of
shares of Common Stock available for grant of Awards under the Plan:


(a) Options, Restricted Stock and Stock Awards. The grant of Options, Restricted
Stock or Stock Awards shall reduce the number of shares of Common Stock
available for grant of Awards under the Plan by the number of shares of Common
Stock subject to such an Award.
 
7

--------------------------------------------------------------------------------


 
(b) SARs. The grant of SARs that may be paid or settled (i) only in Common Stock
or (ii) in either cash or Common Stock shall reduce the number of shares
available for grant of Awards under the Plan by the number of shares subject to
such an Award; provided, however, that upon the exercise of SARs, the excess of
the number of shares of Common Stock with respect to which the Award is
exercised over the number of shares of Common Stock issued upon exercise of the
Award shall again be available for grant of Awards under the Plan. The grant of
SARs that may be paid or settled only for cash shall not affect the number of
shares available for grant of Awards under the Plan.


(c) Restricted Stock Units. The grant of Restricted Stock Units (including those
credited to a Participant in respect of a Dividend Unit Right) that may be paid
or settled (i) only in Common Stock or (ii) in either cash or Common Stock shall
reduce the number of shares available for grant of Awards under the Plan by the
number of shares subject to such an Award; provided, however, that upon
settlement of the Award, the excess, if any, of the number of shares of Common
Stock that had been subject to such Award over the number of shares of Common
Stock issued upon its settlement shall again be available for grant of Awards
under the Plan. The grant of Restricted Stock Units that may be paid or settled
only for cash shall not affect the number of shares available for grant of
Awards under the Plan.


(d) Other Incentive Awards. The grant of a Performance Award or Other Incentive
Award in the form of Common Stock or that may be paid or settled (i) only in
Common Stock or (ii) in either Common Stock or cash shall reduce the number of
shares available for grant of Awards under the Plan by the number of shares
subject to such an Award; provided, however, that upon settlement of the Award,
the excess, if any, of the number of shares of Common Stock that had been
subject to such Award over the number of shares of Common Stock issued upon its
settlement shall again be available for grant of Awards under the Plan. The
grant of a Performance Award or Other Incentive Award that may be paid or
settled only for cash shall not affect the number of shares available for grant
of Awards under the Plan.


(e) Cancellation, Forfeiture and Termination. If any Award referred to in
Sections 4.3(a), (b), (c), or (d) (other than an Award that may be paid or
settled only for cash) is canceled or forfeited, or terminates, expires or
lapses, for any reason, the shares then subject to such Award shall again be
available for grant of Awards under the Plan.


(f) Payment of Exercise Price and Withholding Taxes. If previously acquired
shares of Common Stock are used to pay the exercise price of an Award, the
number of shares available for grant of Awards under the Plan shall be increased
by the number of shares delivered as payment of such exercise price. If
previously acquired shares of Common Stock are used to pay withholding taxes
payable upon exercise, vesting or payment of an Award, or shares of Common Stock
that would be acquired upon exercise, vesting or payment of an Award are
withheld to pay withholding taxes payable upon exercise, vesting or payment of
such Award, the number of shares available for grant of Awards under the Plan
shall be increased by the number of shares delivered or withheld as payment of
such withholding taxes.
 
8

--------------------------------------------------------------------------------


 
ARTICLE V. ELIGIBILITY


The Committee shall select Participants from those Employees, directors and
other individuals or entities providing services to the Company that, in the
opinion of the Committee, are in a position to make a significant contribution
to the success of the Company. Once a Participant has been selected for an Award
by the Committee, the Committee shall determine the type and size of Award to be
granted to the Participant and shall establish in the related Award Agreement
the terms, conditions, restrictions and limitations applicable to the Award, in
addition to those set forth in the Plan and the administrative guidelines and
regulations, if any, established by the Committee.


ARTICLE VI. FORM OF AWARDS


6.1 Form of Awards. Awards may be granted under the Plan, in the Committee’s
sole discretion, in the form of Options pursuant to Article VII, SARs pursuant
to Article VIII, Restricted Stock pursuant to Article IX, Restricted Stock Units
pursuant to Article X, Performance Awards pursuant to Article XI, and Stock
Awards and Other Incentive Awards pursuant to Article XII, or a combination
thereof. All Awards shall be subject to the terms, conditions, restrictions and
limitations of the Plan. The Committee may, in its sole discretion, subject any
Award to such other terms, conditions, restrictions and/or limitations
(including without limitation the time and conditions of exercise, vesting or
payment of an Award and restrictions on transferability of any shares of Common
Stock issued or delivered pursuant to an Award), provided they are not
inconsistent with the terms of the Plan. The Committee may, but is not required
to, subject an Award to such conditions as it determines are necessary or
appropriate to ensure than an Award constitutes “qualified performance based
compensation” within the meaning of section 162(m) of the Code and the
regulations thereunder. Awards under a particular Article of the Plan need not
be uniform, and Awards under more than one Article of the Plan may be combined
in a single Award Agreement. Any combination of Awards may be granted at one
time and on more than one occasion to the same Participant. Subject to
compliance with applicable tax law, an Award Agreement may provide that a
Participant may elect to defer receipt of income attributable to the exercise or
vesting of an Award.


6.2 No Repricing. Except for adjustments made pursuant to Section 4.2, no Award
may be repriced, replaced, regranted through cancellation or otherwise modified
without stockholder approval, if the effect would be to reduce the exercise
price for the shares underlying such Award.


ARTICLE VII. OPTIONS


7.1 General. Awards may be granted in the form of Options that may be Incentive
Stock Options or Nonqualified Stock Options, or a combination of both; provided,
however, that Incentive Stock Options may be granted only to Employees.
 
9

--------------------------------------------------------------------------------


 
7.2 Terms and Conditions of Options. An Option shall be exercisable in whole or
in such installments and at such times as may be determined by the Committee.
The price at which a share of Common Stock may be purchased upon exercise of an
Option shall be determined by the Committee, but such exercise price shall not
be less than 100% of the Fair Market Value per share of Common Stock on the
Grant Date unless the Option was granted through the assumption of, or in
substitution for, outstanding awards previously granted to individuals who
became Employees as a result of a merger, consolidation, acquisition, or other
corporate transaction involving the Company, provided that such assumption or
substitution either complies with the requirements of Section 409A of the Code
or is consistent with maintaining the exempt status of the Option from the
application of Section 409A of the Code, as applicable. Except as otherwise
provided in Section 7.3, the term of each Option shall be as specified by the
Committee; provided, however, that no Options shall be exercisable later than
ten years after the Grant Date. Options may be granted with respect to
Restricted Stock or shares of Common Stock that are not Restricted Stock, as
determined by the Committee in its sole discretion.


7.3 Restrictions Relating to Incentive Stock Options.


(a) Options granted in the form of Incentive Stock Options shall, in addition to
being subject to the terms and conditions of Section 7.2, comply with section
422(b) of the Code. To the extent the aggregate Fair Market Value (determined as
of the times the respective Incentive Stock Options are granted) of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by an individual during any calendar year under all incentive stock option plans
of Aces Wired and its Affiliates exceeds $100,000, such excess Incentive Stock
Options shall be treated as options that do not constitute Incentive Stock
Options. The Committee shall determine, in accordance with the applicable
provisions of the Code, which of a Participant’s Incentive Stock Options will
not constitute Incentive Stock Options because of such limitation and shall
notify the Participant of such determination as soon as practicable after such
determination. The price at which a share of Common Stock may be purchased upon
exercise of an Incentive Stock Option shall be determined by the Committee, but
such exercise price shall not be less than 100% of the Fair Market Value of a
share of Common Stock on the Grant Date. No Incentive Stock Option shall be
granted to an Employee under the Plan if, at the time such Option is granted,
such Employee owns stock possessing more than 10% of the total combined voting
power of all classes of stock of Aces Wired or an Affiliate, within the meaning
of section 422(b)(6) of the Code, unless (i) on the Grant Date of such Option,
the exercise price of such Option is at least 110% of the Fair Market Value of
the Common Stock subject to the Option and (ii) such Option by its terms is not
exercisable after the expiration of five years from the Grant Date of the
Option.


(b) Each Participant awarded an Incentive Stock Option shall notify Aces Wired
in writing immediately after the date he or she makes a disqualifying
disposition of any shares of Common Stock acquired pursuant to the exercise of
such Incentive Stock Option. A disqualifying disposition is any disposition
(including any sale) of such Common Stock before the later of (i) two years
after the Grant Date of the Incentive Stock Option or (ii) one year after the
date of exercise of the Incentive Stock Option.
 
10

--------------------------------------------------------------------------------


 
7.4 Exercise of Options.


(a) Subject to the terms and conditions of the Plan, Options shall be exercised
by the delivery of a written notice of exercise to Aces Wired, setting forth the
number of whole shares of Common Stock with respect to which the Option is to be
exercised, accompanied by full payment for such shares.


(b) Upon exercise of an Option, the exercise price of the Option shall be
payable to Aces Wired in full either: (i) in cash or an equivalent acceptable to
the Committee, or (ii) in the sole discretion of the Committee and in accordance
with any applicable administrative guidelines established by the Committee, by
tendering one or more previously acquired nonforfeitable, unrestricted shares of
Common Stock that have been held by the Participant for at least six months
having an aggregate Fair Market Value at the time of exercise equal to the total
exercise price, or (iii) in a combination of the forms of payment specified in
clauses (i) and (ii) above.


(c) During such time as the Common Stock is registered under Section 12 of the
Exchange Act, to the extent permissible under applicable law, payment of the
exercise price of an Option may also be made, in the absolute discretion of the
Committee, by delivery to Aces Wired or its designated agent of an executed
irrevocable option exercise form together with irrevocable instructions to a
broker-dealer to sell or margin a sufficient portion of the shares with respect
to which the Option is exercised and deliver the sale or margin loan proceeds
directly to Aces Wired to pay the exercise price and any required withholding
taxes.


(d) As soon as reasonably practicable after receipt of written notification of
exercise of an Option and full payment of the exercise price and any required
withholding taxes, Aces Wired shall (i) deliver to the Participant, in the
Participant’s name or the name of the Participant’s designee, a stock
certificate or certificates in an appropriate aggregate amount based upon the
number of shares of Common Stock purchased under the Option, or (ii) cause to be
issued in the Participant’s name or the name of the Participant’s designee, in
book-entry form, an appropriate number of shares of Common Stock based upon the
number of shares purchased under the Option.


7.5 Termination of Employment or Service. Each Award Agreement embodying the
Award of an Option shall set forth the extent to which the Participant shall
have the right to exercise the Option following termination of the Participant’s
employment or service with the Company. Such provisions shall be determined by
the Committee in its absolute discretion, need not be uniform among all Options
granted under the Plan and may reflect distinctions based on the reasons for
termination of employment or service. In the event a Participant’s Award
Agreement embodying the award of an Option does not set forth such termination
provisions, the following termination provisions shall apply with respect to
such Award:
 
11

--------------------------------------------------------------------------------


 
(a) Termination Other Than For Cause. If the employment or service of a
Participant shall terminate for any reason other than Cause, each outstanding
Option held by the Participant may be exercised, to the extent then vested,
until the earlier of (i) the expiration of 90 days from the date of such
termination of employment or service or (ii) the expiration of the term of such
Option.


(b) Termination for Cause. Notwithstanding paragraphs (a) above, if the
employment or service of a Participant shall terminate for Cause, each
outstanding Option held by the Participant may be exercised, to the extent then
vested, until the earlier of (i) the expiration of 30 days from the date of such
termination of employment or service or (ii) the expiration of the terms of such
Option.


Notwithstanding the foregoing, an Option will not be treated as an Incentive
Stock Option unless at all times beginning on the Grant Date and ending on the
day three months (one year in the case of a Participant who is “disabled” within
the meaning of Section 22(e)(3) of the Code) before the date of exercise of the
Option, the Participant is an employee of Aces Wired or an Affiliate (or a
corporation or a parent or subsidiary corporation of such corporation issuing or
assuming an option in a transaction to which Section 424(a) of the Code
applies).


ARTICLE VIII. STOCK APPRECIATION RIGHTS


8.1 General. The Committee may grant Awards in the form of SARs in such numbers
and at such times as it shall determine. SARs shall vest and be exercisable in
whole or in such installments and at such times as may be determined by the
Committee. The price at which SARs may be exercised shall be determined by the
Committee but shall not be less than 100% of the Fair Market Value per share of
Common Stock on the Grant Date unless the SARs were granted through the
assumption of, or in substitution for, outstanding awards previously granted to
individuals who became Employees as a result of a merger, consolidation,
acquisition, or other corporate transaction involving the Company, provided that
such assumption or substitution either complies with the requirements of Section
409A of the Code or is consistent with maintaining the exempt status of the
Award of SARs from the application of Section 409A of the Code, as applicable.
The term of each SAR shall be as specified by the Committee; provided, however,
that no SARs shall be exercisable later than ten years after the Grant Date. At
the time of an Award of SARs, the Committee may, in its sole discretion,
prescribe additional terms, conditions, restrictions and limitations applicable
to the SARs, including without limitation rules pertaining to the termination of
employment or service (by reason of death, permanent and total disability, or
otherwise) of a Participant prior to exercise of the SARs, as it determines are
necessary or appropriate, provided they are not inconsistent with the Plan.


8.2 Exercise of SARs. SARs shall be exercised by the delivery of a written
notice of exercise to Aces Wired, setting forth the number of whole shares of
Common Stock with respect to which the Award is being exercised. Upon the
exercise of SARs, the Participant shall be entitled to receive an amount equal
to the excess of the aggregate Fair Market Value of the shares of Common Stock
with respect to which the Award is exercised (determined as of the date of such
exercise) over the aggregate exercise price of such shares. Such amount shall be
payable to the Participant in cash or in shares of Common Stock, as provided in
the Award Agreement.
 
12

--------------------------------------------------------------------------------


 
ARTICLE IX. RESTRICTED STOCK


9.1 General. Awards may be granted in the form of Restricted Stock in such
numbers and at such times as the Committee shall determine. The Committee shall
impose such terms, conditions and restrictions on Restricted Stock as it may
deem advisable, including without limitation providing for vesting upon the
achievement of specified performance goals pursuant to a Performance Award and
restrictions under applicable Federal or state securities laws. A Participant
shall not be required to make any payment for Restricted Stock unless required
by the Committee pursuant to Section 9.2.


9.2 Purchased Restricted Stock. The Committee may in its sole discretion require
a Participant to pay a stipulated purchase price for each share of Restricted
Stock (“Purchased Restricted Stock”).


9.3 Restricted Period. At the time an Award of Restricted Stock is granted, the
Committee shall establish a Restricted Period applicable to such Restricted
Stock. Each Award of Restricted Stock may have a different Restricted Period in
the sole discretion of the Committee.


9.4 Other Terms and Conditions. Restricted Stock shall constitute issued and
outstanding shares of Common Stock for all corporate purposes. Restricted Stock
awarded to a Participant under the Plan shall be registered in the name of the
Participant or, at the option of Aces Wired, in the name of a nominee of Aces
Wired, and shall be issued in book-entry form or represented by a stock
certificate. Subject to the terms and conditions of the Award Agreement, a
Participant to whom Restricted Stock has been awarded shall have the right to
receive dividends thereon during the Restricted Period, to vote the Restricted
Stock and to enjoy all other stockholder rights with respect thereto, except
that (i) Aces Wired shall retain custody of any certificates evidencing the
Restricted Stock during the Restricted Period, and (ii) the Participant may not
sell, transfer, pledge, exchange, hypothecate or otherwise dispose of the
Restricted Stock during the Restricted Period. A breach of the terms and
conditions established by the Committee pursuant to the Award of the Restricted
Stock may result in a forfeiture of the Restricted Stock. At the time of an
Award of Restricted Stock, the Committee may, in its sole discretion, prescribe
additional terms, conditions, restrictions and limitations applicable to the
Restricted Stock, including without limitation rules pertaining to the
termination of employment or service (by reason of death, permanent and total
disability, retirement, cause or otherwise) of a Participant prior to expiration
of the Restricted Period.


9.5 Miscellaneous. Nothing in this Article shall prohibit the exchange of shares
of Restricted Stock pursuant to a plan of merger or reorganization for stock or
other securities of Aces Wired or another corporation that is a party to the
reorganization, provided that the stock or securities so received in exchange
for shares of Restricted Stock shall, except as provided in Article XIII, become
subject to the restrictions applicable to such Restricted Stock. Any shares of
Common Stock received as a result of a stock split or stock dividend with
respect to shares of Restricted Stock shall also become subject to the
restrictions applicable to such Restricted Stock.
 
13

--------------------------------------------------------------------------------


 
ARTICLE X. RESTRICTED STOCK UNITS


10.1 General. Awards may be granted in the form of Restricted Stock Units in
such numbers and at such times as the Committee shall determine. The Committee
shall impose such terms, conditions and restrictions on Restricted Stock Units
as it may deem advisable, including without limitation prescribing the period
over which and the conditions upon which a Restricted Stock Unit may become
vested or be forfeited, and providing for vesting upon the achievement of
specified performance goals pursuant to a Performance Award. Upon the lapse of
restrictions with respect to each Restricted Stock Unit, the Participant shall
be entitled to receive from the Company one share of Common Stock or an amount
of cash equal to the Fair Market Value of one share of Common Stock, as provided
in the Award Agreement. A Participant shall not be required to make any payment
for Restricted Stock Units. Restricted Stock Units shall be structured to avoid
negative tax consequences to the Participant under Section 409A of the Code.


10.2 Restricted Period. At the time an Award of Restricted Stock Units is
granted, the Committee shall establish a Restricted Period applicable to such
Restricted Stock Units. Each Award of Restricted Stock Units may have a
different Restricted Period in the sole discretion of the Committee.


10.3 Cash Dividend Rights and Dividend Unit Rights. To the extent provided by
the Committee in its sole discretion, a grant of Restricted Stock Units may
include a tandem Cash Dividend Right or Dividend Unit Right grant. A grant of
Cash Dividend Rights may provide that such Cash Dividend Rights shall be paid
directly to the Participant at the time of payment of related dividend, be
credited to a bookkeeping account subject to the same vesting and payment
provisions as the tandem Award (with or without interest in the sole discretion
of the Committee), or be subject to such other provisions or restrictions as
determined by the Committee in its sole discretion. A grant of Dividend Unit
Rights may provide that such Dividend Unit Rights shall be subject to the same
vesting and payment provisions as the tandem Award or be subject to such other
provisions and restrictions as determined by the Committee in its sole
discretion.


10.4 Other Terms and Conditions. At the time of an Award of Restricted Stock
Units, the Committee may, in its sole discretion, prescribe additional terms,
conditions, restrictions and limitations applicable to the Restricted Stock
Units, including without limitation rules pertaining to the termination of
employment or service (by reason of death, permanent and total disability,
retirement, cause or otherwise) of a Participant prior to expiration of the
Restricted Period.


ARTICLE XI. PERFORMANCE AWARDS


11.1 General. Awards may be granted in the form of Performance Awards that may
be payable in the form of cash, shares of Common Stock, or a combination of
both, in such amounts and at such times as the Committee shall determine. The
provisions for payment of Performance Awards shall be designed to comply with
the requirements of Section 409A of the Code to the extent such section applies
to such Award. Performance Awards shall be conditioned upon the level of
achievement of one or more stated performance goals over a specified performance
period that shall not be shorter than one year. Performance Awards may be
combined with other Awards to impose performance criteria as part of the terms
of such other Awards.
 
14

--------------------------------------------------------------------------------


 
11.2 Terms and Conditions. Each Award Agreement embodying a Performance Award
shall set forth (i) the amount, including a target and maximum amount if
applicable, a Participant may earn in the form of cash or shares of Common Stock
or a formula for determining such amount, (ii) the performance criteria and
level of achievement versus such criteria that shall determine the amount
payable or number of shares of Common Stock to be granted, issued, retained
and/or vested, (iii) the performance period over which performance is to be
measured, (iv) the timing of any payments to be made, (v) restrictions on the
transferability of the Award, and (vi) such other terms and conditions as the
Committee may determine that are not inconsistent with the Plan.


11.3 Code Section 162(m) Requirements. From and after the date on which
remuneration paid pursuant to the Plan becomes subject to the deduction
limitation under Section 162(m) of the Code, the Committee shall determine in
its sole discretion whether all or any portion of a Performance Award shall be
intended to satisfy the requirements for “performance-based compensation” under
section 162(m) of the Code (the “162(m) Requirements”). The performance criteria
for any Performance Award that is intended to satisfy the 162(m) Requirements
shall be established in writing by the Committee based on one or more
performance goals as set forth in Section 11.4 not later than 90 days after
commencement of the performance period with respect to such Award, provided that
the outcome of the performance in respect of the goals remains substantially
uncertain as of such time. The maximum amount that may be paid in cash pursuant
to Performance Awards granted to a Participant with respect to a calendar year
that are intended to satisfy the 162(m) Requirements is $1,000,000.00; provided,
however, that such maximum amount with respect to a Performance Award that
provides for a performance period longer than one calendar year shall be the
foregoing limit multiplied by the number of full calendar years in the
performance period. At the time of the grant of a Performance Award and to the
extent permitted under Code section 162(m) and regulations thereunder for a
Performance Award intended to satisfy the 162(m) Requirements, the Committee may
provide for the manner in which the performance goals will be measured in light
of specified corporate transactions, extraordinary events, accounting changes
and other similar occurrences.


11.4 Performance Goals. The performance measure(s) to be used for purposes of
Performance Awards may be described in terms of objectives that are related to
the individual Participant or objectives that are Company-wide or related to a
subsidiary, division, department, region, function or business unit of the
Company in which the Participant is employed or with respect to which the
Participant performs services, and may consist of one or more or any combination
of the following criteria: (i) earnings or earnings per share (whether on a
pre-tax, after-tax, operational or other basis), (ii) return on equity, (iii)
return on assets or net assets, (iv) return on capital or invested capital and
other related financial measures, (v) cash flow, (vi) revenues, (vii) income or
operating income, (viii) expenses or expense levels, (ix) one or more operating
ratios, (x) stock price, (xi) total stockholder return, (xii) market share,
(xiii) operating profit, (xiv) profit margin, (xv) growth in production, (xvi)
capital expenditures, (xvii) net borrowing, debt leverage levels, credit quality
or debt ratings, (xviii) the accomplishment of mergers, acquisitions,
dispositions, public offerings or similar extraordinary business transactions,
(xix) net asset value per share, (xx) economic value added, or (xxi) individual
business objectives. The performance goals based on these performance measures
may be made relative to the performance of other business entities.
 
15

--------------------------------------------------------------------------------


 
11.5 Certification and Negative Discretion. Prior to the payment of any
compensation pursuant to a Performance Award that is intended to satisfy the
162(m) Requirements, the Committee shall certify the extent to which the
performance goals and other material terms of the Award have been achieved or
satisfied. The Committee in its sole discretion shall have the authority to
reduce, but not to increase, the amount payable and the number of shares to be
granted, issued, retained or vested pursuant to a Performance Award.


ARTICLE XII. STOCK AWARDS AND OTHER INCENTIVE AWARDS


12.1 Stock Awards. Stock Awards may be granted to Participants upon such terms
and conditions as the Committee may determine. Shares of Common Stock issued
pursuant to Stock Awards may be issued for cash consideration or for no cash
consideration. The Committee shall determine the number of shares of Common
Stock to be issued pursuant to a Stock Award.


12.2 Other Incentive Awards. Other Incentive Awards may be granted in such
amounts, upon such terms and at such times as the Committee shall determine.
Other Incentive Awards may be granted based upon, payable in or otherwise
related to, in whole or in part, shares of Common Stock if the Committee, in its
sole discretion, determines that such Other Incentive Awards are consistent with
the purposes of the Plan. Each grant of an Other Incentive Award shall be
evidenced by an Award Agreement that shall specify the amount of the Other
Incentive Award and the terms, conditions, restrictions and limitations
applicable to such Award. Payment of Other Incentive Awards shall be made at
such times and in such form, which may be cash, shares of Common Stock or other
property (or a combination thereof), as established by the Committee, subject to
the terms of the Plan.


ARTICLE XIII. CHANGE OF CONTROL


13.1 Accelerated Vesting. Except as provided otherwise in an Award Agreement at
the time an Award is granted, notwithstanding any provision of this Plan to the
contrary, if the stockholders of Aces Wired shall approve a transaction which
upon consummation would constitute a Change of Control of Aces Wired, or in the
event of any Change of Control of Aces Wired not subject to stockholder
approval, any time periods, conditions or contingencies relating to the exercise
or realization of, or lapse of restrictions under, any Award shall be
automatically accelerated or waived (assuming with respect to any Performance
Awards, all performance criteria and other conditions are achieved or fulfilled
to the maximum extent possible) so that:


(a)  if no exercise of the Award is required, the Award may be realized in full
at the time of the occurrence of the Change of Control (the “Change Effective
Time”), or
 
16

--------------------------------------------------------------------------------


 
(b)  if exercise of the Award is required, the Award may be exercised in full at
the Change Effective Time;


provided, however, that with respect to an Award that consists of deferred
compensation under Section 409A of the Code, in the event of a Change of Control
that does not satisfy the requirements for a change in the ownership or
effective control of Aces Wired or a change in the ownership of a substantial
portion of the assets of Aces Wired within the meaning of Section 409A of the
Code and Treasury guidance and regulations related to Section 409A of the Code,
then delivery of payment with respect to such Award as provided herein shall be
delayed until payment may be made to the Participant without negative tax
consequences to the Participant under Section 409A of the Code.


13.2 Assumption of Awards. In addition to accelerated vesting as provided in
Section 13.1, upon a Change of Control where Aces Wired is not the surviving
corporation (or survives only as a subsidiary of another corporation), unless
the Committee determines otherwise, all outstanding Options that are not
exercised before the Change of Control will be assumed by or replaced with
comparable options or rights in the surviving corporation (or a parent of the
surviving corporation) in accordance with Section 424(a) of the Code and the
regulations thereunder, and other outstanding Awards will be converted into
similar awards of the surviving corporation (or a parent of the surviving
corporation).


13.3 Cancellation of Awards. Notwithstanding the foregoing, if the stockholders
of Aces Wired shall approve a transaction which upon consummation would
constitute a Change of Control of Aces Wired, or in the event of any Change of
Control of Aces Wired not subject to stockholder approval, then the Committee,
in its discretion, may, no later than the effective time of such Change of
Control, require each Participant holding an Award to surrender such Award in
exchange for (i) with respect to each share of Common Stock subject to an Option
or SAR (whether or not vested), payment by the Company (or a successor), in
cash, of an amount equivalent to the excess of the value of the consideration
received for each share of Common Stock by holders of Common Stock in connection
with such Change of Control (the “Change of Control Consideration”) over the
exercise price or grant price per share; (ii) with respect to each share of
Common Stock subject to an Award of Restricted Stock Units or Other Incentive
Awards, and related Cash Dividend Rights and Dividend Unit Rights (if
applicable), payment by the Company (or a successor), in cash, of an amount
equivalent to the value of any such Cash Dividend Rights and Dividend Unit
Rights plus the value of the Change of Control Consideration for each share
covered by the Award, assuming all restrictions or limitations (including risks
of forfeiture) have lapsed; and (iii) with respect to a Performance Award,
payment by the Company (or a successor), in cash, of an amount equivalent to the
value of such Award, as determined by the Committee, taking into account, to the
extent applicable, the Change of Control Consideration, and assuming all
performance criteria and other conditions to payment of such Awards are achieved
or fulfilled to the maximum extent possible. Payments made upon a Change of
Control pursuant to this Section shall be made no later than the date on which
the Change of Control occurs; provided, however, that with respect to an Award
that consists of deferred compensation under Section 409A of the Code, in the
event of a Change of Control that does not satisfy the requirements for a change
in the ownership or effective control of Aces Wired or a change in the ownership
of a substantial portion of the assets of Aces Wired within the meaning of
Section 409A of the Code and Treasury guidance and regulations related to
Section 409A of the Code, then delivery of payment with respect to such Award as
provided herein shall be delayed until payment may be made to the Participant
without negative tax consequences to the Participant under Section 409A of the
Code.
 
17

--------------------------------------------------------------------------------


 
ARTICLE XIV. AMENDMENT AND TERMINATION


14.1 Plan Amendment and Termination. The Board may at any time suspend,
terminate, amend or modify the Plan, in whole or in part; provided, however,
that no amendment or modification of the Plan shall become effective without the
approval of such amendment or modification by the holders of at least a majority
of the shares of Common Stock if (i) such amendment or modification increases
the maximum number of shares subject to the Plan (except as provided in Article
IV) or changes the designation or class of persons eligible to receive Awards
under the Plan, or (ii) counsel for Aces Wired determines that such approval is
otherwise required by or necessary to comply with applicable law or the listing
requirements of [the American Stock Exchange] or such other exchange or
association on which the Common Stock is then listed or quoted. An amendment to
the Plan shall not require stockholder approval if it curtails rather than
expands the scope of the Plan, nor if it is made to conform the Plan to new
statutory or regulatory requirements that arise after submission of the Plan to
stockholders for their approval, such as, without limitation, changes to Section
409A of the Code, or regulations issued thereunder. Upon termination of the
Plan, the terms and provisions of the Plan shall, notwithstanding such
termination, continue to apply to Awards granted prior to such termination.
Except as otherwise provided herein, no suspension, termination, amendment or
modification of the Plan shall adversely affect in any material way any Award
previously granted under the Plan, without the consent of the Participant (or
the Permitted Transferee) holding such Award.


14.2 Award Amendment and Cancellation. The Committee may amend the terms of any
outstanding Award granted pursuant to the Plan, but except as otherwise provided
herein, no such amendment shall adversely affect in any material way the
Participant’s (or a Permitted Transferee’s) rights under an outstanding Award
without the consent of the Participant (or the Permitted Transferee) holding
such Award.


ARTICLE XV. MISCELLANEOUS


15.1 Award Agreements. After the Committee grants an Award under the Plan to a
Participant, Aces Wired and the Participant shall enter into an Award Agreement
setting forth the terms, conditions, restrictions and limitations applicable to
the Award and such other matters as the Committee may determine to be
appropriate. The Committee may permit or require a Participant to defer receipt
of the payment of cash or the delivery of shares of Common Stock that would
otherwise be due to the Participant in connection with any Award; provided,
however, that any permitted deferrals shall be structured to avoid negative tax
consequences to the Participant under Section 409A of the Code. The terms and
provisions of the respective Award Agreements need not be identical. All Award
Agreements shall be subject to the provisions of the Plan, and in the event of
any conflict between an Award Agreement and the Plan, the terms of the Plan
shall govern.
 
18

--------------------------------------------------------------------------------


 
15.2 Listing; Suspension. 


(a) As long as the Common Stock is listed on a national securities exchange or
system sponsored by a national securities association, the issuance of any
shares of Common Stock pursuant to an Award shall be conditioned upon such
shares being listed on such exchange or system. Aces Wired shall have no
obligation to issue such shares unless and until such shares are so listed, and
the right to exercise any Option or other Award with respect to such shares
shall be suspended until such listing has been effected.


(b) If at any time counsel to Aces Wired or its Affiliates shall be of the
opinion that any sale or delivery of shares of Common Stock pursuant to an Award
is or may in the circumstances be unlawful or result in the imposition of excise
taxes on Aces Wired or its Affiliates under the laws of any applicable
jurisdiction, Aces Wired or its Affiliates shall have no obligation to make such
sale or delivery, or to make any application or to effect or to maintain any
qualification or registration under the Securities Act of 1933, as amended, or
otherwise, with respect to shares of Common Stock or Awards, and the right to
exercise any Option or other Award shall be suspended until, in the opinion of
such counsel, such sale or delivery shall be lawful or will not result in the
imposition of excise taxes on Aces Wired or its Affiliates.


(c) Upon termination of any period of suspension under this Section, any Award
affected by such suspension that shall not then have expired or terminated shall
be reinstated as to all shares available before such suspension and as to shares
that would otherwise have become available during the period of such suspension,
but no such suspension shall extend the term of any Award unless otherwise
determined by the Committee in its sole discretion.


15.3 Additional Conditions. Notwithstanding anything in the Plan to the
contrary: (i) the Committee may, if it shall determine it necessary or desirable
in its sole discretion, at the time of grant of any Award or the issuance of any
shares of Common Stock pursuant to any Award, require the recipient of the Award
or such shares of Common Stock, as a condition to the receipt thereof, to
deliver to Aces Wired a written representation of present intention to acquire
the Award or such shares of Common Stock for his own account for investment and
not for distribution, (ii) the certificate for shares of Common Stock issued to
a Participant may include any legend that the Committee deems appropriate to
reflect any restrictions on transfer, and (iii) all certificates for shares of
Common Stock delivered under the Plan shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange or association upon which the Common Stock is
then listed or quoted, any applicable federal or state securities law, and any
applicable corporate law, and the Committee may cause a legend or legends to be
placed on any such certificates to make appropriate reference to such
restrictions.
 
19

--------------------------------------------------------------------------------


 
15.4 Transferability. 


(a) All Awards granted to a Participant shall be exercisable during his lifetime
only by such Participant, or if applicable, a Permitted Transferee as provided
in subsection (c) of this Section; provided, however, that in the event of a
Participant’s legal incapacity, an Award may be exercised by his guardian or
legal representative. When a Participant dies, the personal representative,
beneficiary, or other person entitled to succeed to the rights of the
Participant may acquire the rights under an Award. Any such successor must
furnish proof satisfactory to Aces Wired of the successor’s entitlement to
receive the rights under an Award under the Participant’s will or under the
applicable laws of descent and distribution.


(b) Except as otherwise provided in this Section, no Award shall be subject to
execution, attachment or similar process, and no Award may be sold, transferred,
pledged, exchanged, hypothecated or otherwise disposed of, other than by will or
pursuant to the applicable laws of descent and distribution. Any attempted sale,
transfer, pledge, exchange, hypothecation or other disposition of an Award not
specifically permitted by the Plan or the Award Agreement shall be null and void
and without effect.
 
(c) If provided in the Award Agreement, Nonqualified Stock Options may be
transferred by a Participant to a Permitted Transferee. For purposes of the
Plan, “Permitted Transferee” means (i) a member of a Participant’s immediate
family, (ii) any person sharing the Participant’s household (other than a tenant
or employee of the Participant), (iii) trusts in which a person listed in (i) or
(ii) above has more than 50% of the beneficial interest, (iv) a foundation in
which the Participant or a person listed in (i) or (ii) above controls the
management of assets, (v) any other entity in which the Participant or a person
listed in (i) or (ii) above owns more than 50% of the voting interests, provided
that in the case of the preceding clauses (i) through (v), no consideration is
provided for the transfer, and (vi) any transferee permitted under applicable
securities and tax laws as determined by counsel to Aces Wired. In determining
whether a person is a “Permitted Transferee,” immediate family members shall
include a Participant’s child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships.


(d) Incident to a Participant’s divorce, the Participant may request that Aces
Wired agree to observe the terms of a domestic relations order which may or may
not be part of a qualified domestic relations order (as defined in Code section
414(p)) with respect to all or a part of one or more Awards made to the
Participant under the Plan to the Participant’s alternate payee. Aces Wired’s
decision regarding such a request shall be made by the Committee, in its sole
and absolute discretion, based upon the best interests of Aces Wired. The
Committee’s decision need not be uniform among Participants. As a condition of
participation, a Participant agrees to hold Aces Wired harmless from any claim
that may arise out of Aces Wired’s observance of the terms of any such domestic
relations order.
 
20

--------------------------------------------------------------------------------


 
15.5 Withholding Taxes. The Company shall be entitled to deduct from any payment
made under the Plan, regardless of the form of such payment, the amount of all
applicable income and employment taxes required by law to be withheld with
respect to such payment, may require the Participant to pay to the Company such
withholding taxes prior to and as a condition of the making of any payment or
the issuance or delivery of any shares of Common Stock under the Plan, and shall
be entitled to deduct from any other compensation payable to the Participant any
withholding obligations with respect to Awards. In accordance with any
applicable administrative guidelines it establishes, the Committee may allow a
Participant to pay the amount of taxes required by law to be withheld from or
with respect to an Award by (i) withholding shares of Common Stock from any
payment of Common Stock due as a result of such Award, or (ii) permitting the
Participant to deliver to the Company previously acquired shares of Common
Stock, in each case having an aggregate Fair Market Value equal to the amount of
such required withholding taxes. No payment shall be made and no shares of
Common Stock shall be issued pursuant to any Award unless and until the
applicable tax withholding obligations have been satisfied.


15.6 No Fractional Shares. No fractional shares of Common Stock shall be issued
or delivered pursuant to the Plan or any Award granted hereunder, provided that
the Committee in its sole discretion may round fractional shares down to the
nearest whole share or settle fractional shares in cash.


15.7 Notices. All notices required or permitted to be given or made under the
Plan or pursuant to any Award Agreement (unless provided otherwise in such Award
Agreement) shall be in writing and shall be deemed to have been duly given or
made if (i) delivered personally, (ii) transmitted by first class registered or
certified United States mail, postage prepaid, return receipt requested,
(iii) sent by prepaid overnight courier service, or (iv) sent by telecopy or
facsimile transmission, with confirmation receipt, to the person who is to
receive it at the address that such person has theretofore specified by written
notice delivered in accordance herewith. Such notices shall be effective (i) if
delivered personally or sent by courier service, upon actual receipt by the
intended recipient, (ii) if mailed, upon the earlier of five days after deposit
in the mail or the date of delivery as shown by the return receipt therefor, or
(iii) if sent by telecopy or facsimile transmission, when the answer back is
received. Aces Wired or a Participant may change, at any time and from time to
time, by written notice to the other, the address that it or such Participant
had theretofore specified for receiving notices. Until such address is changed
in accordance herewith, notices hereunder or under an Award Agreement shall be
delivered or sent (i) to a Participant at his address as set forth in the
records of the Company or (ii) to Aces Wired at the principal executive offices
of Aces Wired clearly marked “Attention: Corporate Secretary.”


15.8 Compliance with Law and Stock Exchange or Association Requirements. In
addition, it is the intent of the Aces Wired that Options designated as
Incentive Stock Options comply with the applicable provisions of Section 422 of
the Code, and that Awards intended to constitute “qualified performance-based
awards” comply with the applicable provisions of Section 162(m) of the Code, and
that any deferral of the receipt of the payment of cash or the delivery of
shares of Common Stock that the Committee may permit or require, and any Award
granted that is subject to Section 409A of the Code, comply with the
requirements of Section 409A of the Code. To the extent that any legal
requirement of Section 16 of the Exchange Act or Sections 422, 162(m) or 409A of
the Code as set forth in the Plan ceases to be required under Section 16 of the
Exchange Act or Sections 422, 162(m) or 409A of the Code, that Plan provision
shall cease to apply. Any provision of this Plan to the contrary
notwithstanding, the Committee may revoke any Award if it is contrary to law,
governmental regulation, or stock exchange or association requirements or modify
an Award to bring it into compliance with any government regulation or stock
exchange or association requirements. The Committee may agree to limit its
authority under this Section.
 
21

--------------------------------------------------------------------------------


 
15.9 Binding Effect. The obligations of Aces Wired under the Plan shall be
binding upon any successor corporation or organization resulting from the
merger, consolidation or other reorganization of Aces Wired, or upon any
successor corporation or organization succeeding to all or substantially all of
the assets and business of Aces Wired. The terms and conditions of the Plan
shall be binding upon each Participant and his Permitted Transferees, heirs,
legatees, distributees and legal representatives.


15.10 Severability. If any provision of the Plan or any Award Agreement is held
to be illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining provisions of the Plan or such agreement, as the case may
be, but such provision shall be fully severable and the Plan or such agreement,
as the case may be, shall be construed and enforced as if the illegal or invalid
provision had never been included herein or therein.


15.11 No Restriction of Corporate Action. Nothing contained in the Plan shall be
construed to prevent Aces Wired or any Affiliate from taking any corporate
action (including any corporate action to suspend, terminate, amend or modify
the Plan) that is deemed by Aces Wired or such Affiliate to be appropriate or in
its best interest, whether or not such action would have an adverse effect on
the Plan or any Awards made or to be made under the Plan. No Participant or
other person shall have any claim against Aces Wired or any Affiliate as a
result of such action.


15.12 Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws (and not the principles relating to conflicts of laws) of
the State of Texas except as superseded by applicable federal law.


15.13 No Right, Title or Interest in Company Assets. No Participant shall have
any rights as a stockholder of Aces Wired as a result of participation in the
Plan until the date of issuance of Common Stock in his name and, in the case of
Restricted Stock, unless and until such rights are granted to the Participant
pursuant to the Plan. To the extent any person acquires a right to receive
payments from the Company under the Plan, such rights shall be no greater than
the rights of an unsecured general creditor of the Company, and such person
shall not have any rights in or against any specific assets of the Company. All
Awards shall be unfunded.


15.14 Risk of Participation. Nothing contained in the Plan shall be construed
either as a guarantee by Aces Wired or the Affiliates, or their respective
stockholders, directors, officers or employees, of the value of any assets of
the Plan or as an agreement by Aces Wired or the Affiliates, or their respective
stockholders, directors, officers or employees, to indemnify anyone for any
losses, damages, costs or expenses resulting from participation in the Plan.
 
22

--------------------------------------------------------------------------------


 
15.15 No Guarantee of Tax Consequences. No person connected with the Plan in any
capacity, including without limitation Aces Wired and the Affiliates and their
respective directors, officers, agents and employees, makes any representation,
commitment or guarantee that any tax treatment, including without limitation
federal, state and local income, estate and gift tax treatment, will be
applicable with respect to any Awards or payments thereunder made to or for the
benefit of a Participant under the Plan or that such tax treatment will apply to
or be available to a Participant on account of participation in the Plan.


15.16 Continued Employment or Service. Nothing contained in the Plan or in any
Award Agreement shall confer upon any Participant the right to continue in the
employ or service of the Company, or interfere in any way with the rights of the
Company to terminate a Participant’s employment or service at any time, with or
without cause. The loss of existing or potential profit in Awards will not
constitute an element of damages in the event of termination of employment or
service for any reason, even if the termination is in violation of an obligation
of Aces Wired or an Affiliate to the Participant.


15.17 Miscellaneous. Headings are given to the articles and sections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction of the Plan or any
provisions hereof. The use of the masculine gender shall also include within its
meaning the feminine. Wherever the context of the Plan dictates, the use of the
singular shall also include within its meaning the plural, and vice versa.


IN WITNESS WHEREOF, this Plan has been executed as of the Effective Date.
 

        ACES WIRED, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Name:                                                                           
Title:                                                                             
   

 
23

--------------------------------------------------------------------------------

